*855Motion by defendant Olympic Construction Co., Inc., to dismiss the appeal as against it granted and the appeal insofar as it is taken against defendant Olympic Construction Co., Inc., dismissed, with costs and $20 costs of motion, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. On the court’s own motion, appeal insofar as it is taken against defendant Aetna Casualty and Surety Company dismissed, without costs, upon the ground that it does not lie as of right.